Name: COMMISSION REGULATION (EC) No 113/96 of 24 January 1996 determining the extent to which applications lodged in January 1996 for import licences for certain egg sector products pursuant to Regulation (EC) No 1474/95 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  foodstuff;  processed agricultural produce;  cooperation policy
 Date Published: nan

 25. 1 . 96 EN Official Journal of the European Communities No L 19/29 COMMISSION REGULATION (EC) No 113/96 of 24 January 1996 determining the extent to which applications lodged in January 1996 for import licences for certain egg sector products pursuant to Regulation (EC) No 1474/95 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1474/95 of 28 June 1995 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), amended by Regulation (EC) No 2916/95 (2), and in particular Article 5 (5) thereof, Whereas the applications for import licences lodged for the first quarter of 1996 are, in the case of all products, for quantities less than or equal to the quantities available and can therefore be met in full , HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 January to 31 March 1996 submitted pursuant to Regulation (EC) No 1474/95 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 25 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6. 1995, p. 19 . (2) OJ No L 305, 19 . 12. 1995, p . 49. No L 19/30 EN Official Journal of the European Communities 25. 1 . 96 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1996 El 100,00 E2 100,00 E3 100,00